McCurroch, C'. J. David F. Evans was struck and killed by one of defendant’s trains while he was asleep near the track, in the night time,' with his head resting on or near the end of the cross-ties. His administrator instituted this action to recover damages -on account of alleged negligence of defendant’s servants in charge of the train, and on a former trial of the case the circuit court instructed the jury to return a verdict in favor of defendant. Plaintiff appealed, and this -court reversed the judgment and remanded the cause for a new trial, holding that there was sufficient evidence to go to the jury on the question of negligence of defendant’s servants in failing to give proper signals to awaken said decedent and warn him of the approach of the train. In disposing of the case here, -this court said: “The failure of the engineer to use the instrumentalities placed at his hands for the purpose of warning persons on the railroad track of the near approach of a train created a condition from which reasonable minds might draw different conclusions. In other words, the jury might have found negligence from his failure to give the usual danger signals. We are of the opinion that the testimony was sufficient to submit the question of negligence in this respect to the jury.” Evans v. St. Louis, I. M. & S. Ry. Co., 87 Ark. 628. The case was again -tried on substantially the same testimony. Plaintiff recovered judgment for damages in the sum of $1,500, from which the defendant prosecutes this appeal. It is unnecessary to set forth the facts in detail, for they are fully set out in the former opinion of this court; nor is it necessary to di-scuss them, as this court has already held that they were sufficient to sustain a verdict in favor of plaintiff. It is insisted that the fourth instruction given at the instance of plaintiff assumed that it was negligence on the part of the engineer to fail to ring'the bell or blow the whistle after discovering deceased ahead in close proximity to the track. The instruction referred to is somewhat ambiguous, and might be- construed as an assumption that the failure to give signals constituted negligence; -but, when read in connection with the other instructions in the case, it is not at all probable that the jury so understood it, for the question of negligence was clearly submitted for -their determination. In this condition of the record, and in the absence of a specific objection to the fourth instruction, we cannot say that it was error which calls for a reversal. Brinkley Car Works & Mfg. Co. v. Cooper, 75 Ark. 325. Error is assigned in the refusal of the court to give the following instruction, and another of like import: “You are instructed that if defendant’s engineer saw the deceased some distance ahead in time to have stopped the train, but believed in good faith that deceased was in no danger of being injured, and, under that belief, proceeded without attempting to stop his train or to give any alarm until the train was so near to the deceased that it was impossible to stop the train, the defendant would not be liable, and your verdict should be for the defendant.” This instruction was properly refused, for it incorrectly laid down good faith on the part of the engineer as a test of ordinary care. Good faith marks the distinction between wilfulness and unintentional neglect, but it is not a proper test of ordinary care or negligence. . . There are numerous objections and exceptions to remarks of one of plaintiff’s counsel, -made in the closing argument. Many of the remarks were highly improper, and called for a severe rebuke by the court, but we are unable to see how there could have been any prejudicial effect from any of the remarks, and that is the test when we come to determine whether or not a judgment should be reversed. One of the objections was to statements of counsel as to the distance the engineer first discovered the sleeping man ahead of the engine. There was some evidence sufficient to form a basis for the remark and to justify the conclusion which counsel drew as to the distance; therefore there was nothing improper in the argument. It was a mere expression of counsel’s opinion as to what the evidence established in this respect. We conclude that the case was fairly tried, and that the verdict rests upon sufficient evidence; so the judgment is affirmed.